34 F.3d 1070
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Glen R. HOLSCHER, Appellant,v.Robert A. ERICKSON, individually and in his officialcapacity as Warden, Minnesota CorrectionalFacility, Stillwater, MN;  Orville B.Pung, Appellees.
No. 93-4135.
United States Court of Appeals,Eighth Circuit.
Submitted:  August 25, 1994.Filed:  August 30, 1994.

Before WOLLMAN, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
Glen R. Holscher appeals the district court's1 dismissal under Federal Rule of Civil Procedure 12(b)(6) of his 42 U.S.C. Sec. 1983 claim alleging prison officials violated his rights under the Fourth, Fifth, Eighth, and Fourteenth Amendments and the Ex Post Facto Clause of the United States Constitution by drawing his blood for DNA analysis, pursuant to Minnesota Statute Sec. 609.3461 (1992), for a DNA bank.  Having carefully reviewed the record and the parties' briefs, we conclude the district court correctly found that Holscher can prove no set of facts which would entitle him to relief.  We thus affirm the district court.  See 8th Cir.  R. 47B.



1
 The Honorable Diana E. Murphy, Chief Judge, United States District Court for the District of Minnesota, adopting the report and recommendations of the Honorable Jonathan G. Lebedoff, United States Magistrate Judge for the District of Minnesota